Citation Nr: 1213924	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-30 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a left elbow disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel







INTRODUCTION

The Veteran served on active duty in the Army from October 1979 to October 1980, and from January 2006 to March 2007.  In addition, he served in the National Guard from January 18, 1996 to August 22, 1996 and in the Army Reserve from August 23, 1996 to June 2003 [which included a March 1997 period of inactive duty for training (INACDUTRA)].  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in pertinent part, denied service connection for residuals of epicondylectomy and ulnar nerve surgery of the left elbow; bilateral lower extremity radiculopathy; and posttraumatic stress disorder (PTSD).  The Veteran filed a timely notice of disagreement (NOD) later that month, but withdrew his NOD with respect to his PTSD claim in July 2008.  Accordingly, the Veteran's PTSD claim is not in appellate status at this time.  

The case was subsequently transferred to the Lincoln, Nebraska RO.

In November 2009, the Lincoln RO denied a compensable evaluation for allergic perennial rhinitis, to include nonallergic rhinitis with non-debilitating sinusitis.  The Veteran filed a timely NOD in December 2009.  In a September 2010 decision, the RO increased the evaluation to 30 percent.  The 30 percent evaluation represents a full grant of benefits sought on appeal.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  Therefore, this issue is not in appellate status at this time.

The case was previously remanded by the Board in May 2011.  While on remand, and specifically in January 2012, the Appeals Management Center (AMC) in Washington, D.C. granted service connection for bilateral lower extremity radiculopathy (10% for each leg from May 25, 2011).  As the Veteran has not initiated an appeal of the ratings or effective dates assigned to those now service-connected disabilities, no issues pertaining to his bilateral lower extremity radiculopathy remain in appellate status.
 
The issues of entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to an increased evaluation for depression are raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Regrettably, another remand of the Veteran's left elbow claim is necessary for further evidentiary development.  Accordingly, this issue is, once again, REMANDED to the AMC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development of the Veteran's claim for service connection for a left elbow disability.  Initially, the Board finds that the presumption of soundness has been rebutted with respect to the Veteran's first period of active duty service (October 1979 to October 1980).  The Veteran's August 1979 enlistment examination contains an abnormal upper extremities clinical evaluation.  It was noted that he had dislocated his left elbow prior to entering service.  An orthopedic consultation conducted at that time revealed normal function of the left elbow; however several ossicles were identified on X-rays.  

Service treatment records (STRs) show that the Veteran complained of left arm pain on multiple occasions.  He was diagnosed with a muscle strain, a "secondary injury," and possible malingering.  The October 1980 separation examination did not reveal any disabilities of the left arm.  However, the accompanying medical history report shows that the Veteran checked the "yes" box for "painful or 'trick' shoulder or elbow."

Indeed, throughout the current appeal, the Veteran has argued that his pre-existing left elbow disability was aggravated during his military service.  Specifically, in the August 2010 Informal Hearing Presentation, the Veteran, through his representative, argued that "his left elbow condition was aggravated by his second [period of] active duty service, even though the injury was prior to the first active duty service and [the Veteran had] surgery between [his] periods of service."  

The record indicates that the Veteran underwent a left-sided lateral epicondylectomy in 1987.  See October 30, 2007 VA examination report; see also December 2002 Medical Board report.  The Board's May 2011 Remand instructed the Appeals Management Center (AMC)/RO to request those records from the Veteran.  This was not done.

Further, the Board notes that the Veteran suffered a crush injury to the left hand during a March 1997 period of INACDUTRA.  With respect to time periods of INACDUTRA, service connection may only be granted for injury (and not disease) so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  The presumptions of soundness and aggravation do not apply to periods of INACDUTRA.   

Records associated with the March 1997 crush injury indicate that the Veteran began experiencing left arm pain following this injury.  See March 1997 DD Form 2173.  X-rays taken immediately afterwards showed diffusely swollen soft tissues of the left hand with no evidence of bony abnormality.  

Electromyography (EMG) and nerve conduction velocity (NCV) testing in December 1997, September 1999, December 1999, March 2001, and December 2002 revealed mild ulnar neuropathy in the left arm.

In a May 2001 statement, Dr. L.J.K. indicated that the Veteran was experiencing ulnar nerve entrapment due to the 1997 injury because his symptoms began at the time of this injury.  While Dr. L.J.K. indicated that she had reviewed the Veteran's medical records, she did not comment on his pre-existing left elbow disability or his in-service complaints of left arm pain.  

In September 2003, the Veteran underwent a left ulnar nerve transposition.

A May 2007 VA treatment record shows that the Veteran had recently returned from his deployment and reported that his left elbow was more painful.  The impression was arm pain status post previous injuries.  X-rays showed ossified fragments in the soft tissue adjacent to the lateral epicondyle, which was compatible with the Veteran's 1987 surgery.

An October 29, 2007 VA general medical examination report contains a diagnosis of "bilateral status post ulnar transposition surgeries multiple joint symptoms."  No nexus opinion was provided.

An October 30, 2007 VA orthopedic examination report shows that the Veteran reportedly injured his right ankle while deployed to Iraq and that this injury had aggravated his left elbow condition.  [The Veteran is service-connected for right ankle sprain.]  The VA examiner diagnosed the Veteran with a "prior lateral epicondylectomy with X-ray evidence of prior surgery of the left elbow" and "prior bilateral ulnar nerve transpositions of [the] elbows" and concluded that "there is no clear nor unmistakable evidence that any of this [Veteran's] conditions [have] been permanently aggravated nor made worse by the [Veteran's] military service while in Iraq.  There was no aggravation, then, of his preexisting conditions which affected [his elbow]."

Pursuant to that Remand, a new opinion was obtained in May 2011 from the same orthopedist who had examined the Veteran in October 2007.  The examiner determined that there was no abnormality found in the Veteran's left ulnar nerve.  This conclusion contradicts his finding of a chronic left elbow condition in the 2007 report.  In addition, the examiner stated that 2011 X-rays showed no change from the 2007 examination.  However, elsewhere in the report he referred to the presence of "x-ray change."  Finally, it is clear from reading the entire report that the examiner considered only the Veteran's second period of active duty service, despite his conclusion that there was no evidence that the left elbow condition underwent a permanent increase of severity as a result of any active duty service or INACDUTRA.  The failure to consider the Veteran's first active duty period and INCACDUTRA service (and accompanying medical records) renders the May 2011 examination report inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Thus, the opinion from the VA examiner does not comply with the Board's requested opinion in the May 2011 Remand.  Pursuant to Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand was necessary because of the RO's failure to follow the Board's directives in a prior remand.  Consequently, the issue remaining on appeal must be returned to the AMC to obtain another medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify the name and address of the provider for his 1987 left lateral epicondylectomy surgery.  Once a signed release is received from the Veteran, obtain these outstanding private treatment records.  A copy of any negative response(s) should be included in the claims file.  All such available records should be associated with the claims folder. 

2. Then, schedule an appropriate VA examination by a medical professional other than the physician who conducted the 2007 and 2011 evaluations to determine the  nature and etiology of the Veteran's current left elbow disability(ies).  The claims folder, including all newly obtained evidence and a copy of this Remand, must be sent to the examiner for review in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests and studies should be performed.  

With regard to any left elbow disability diagnosed on examination, the examiner should provide an opinion as to following:

a. whether the Veteran's pre-existing left elbow disability was aggravated (worsened beyond its natural progression) by his first period of active duty service (from October 1979 to October 1980). 

b. if not, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed left elbow disability had its clinical onset during the Veteran's first period of active service (October 1979 to October 1980), or is in any way related to such service.

c. if not, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed left elbow disability is the result of the left hand crush injury that the Veteran sustained during his March 1997 period of INACDUTRA.

d. if not, the examiner should opine as to whether the Veteran had a pre-existing left elbow disability prior to his second active duty period (January 2006 to March 2007) and, if so, whether such pre-existing disability was aggravated (worsened beyond its natural progression) by that particular period of active service.

e. if not, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed left elbow disability had its clinical onset during the Veteran's second period of active service (January 2006 to March 2007), or is in any way related to such service.

In answering these questions, the examiner must specifically address as applicable the pertinent STRs for the relevant periods of the Veteran's service.  In addition, the examiner should assume that, as the Veteran has asserted, he underwent a left-sided lateral epicondylectomy in 1987.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, readjudicate the issue remaining on appeal-entitlement to service connection for a left elbow disability.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


